IN THE SUPREME COURT OF PENNSYLVANIA
                         MIDDLE DISTRICT


KIP MCCABE, SR. & ANGELA MCCABE,    : No. 297 MAL 2018
APRIL & MATTHEW SNYDER,             :
JACQUELINE & BARRY TITUS,           :
JEFFREY & COLLEEN WALKER, PAM       : Petition for Allowance of Appeal from
HOLTER, MARK & GLENDA STERNER,      : the Order of the Superior Court
JOHN & VERONICA MOLITORIS,          :
MICHAEL MALINOWSKI, WILLIAM &       :
KELLY GROZIER, SHANE & CHANTEL      :
LEVARDI, HAROLD & SAMANTHA          :
PIASECKI, JAMES & JENNIFER HYDE,    :
JANE BURLINGAME, DWAYNE &           :
SANDRA HILTON, CATHY MCDANIELS,     :
SHANNON KOCH, ROBERT KOWALSKI,      :
SR., KARLEEN FULLER, JASON &        :
MELANIE LEAR, BETH ALBA, WILLIAM    :
FEDDER, HEATHER FLANNERY, JODY      :
KUCZENSKI, BRIAN BETZ, CALISTRIA    :
PITKIN, TONI MORMANDO, THOMAS &     :
AMY DIBATTISTA, MICHAEL             :
MONTECALVO, THOMAS & MARIE          :
CICINI, ERIN & JAMES MORAN,         :
CHARLES BENSCOTER, GENE & ROSE      :
BLOCKUS, ANNA FARRUGGIO,            :
DARRELL & NORMA JONES, COLLEEN      :
& SHAWN GOLOMB, ANDREA & DENNIS     :
EVENSEN, SCOTT & MOLLY KERN,        :
ESTEE BECK, MARION & JOHN           :
CELONA, ROBERT SUKEL, BOB           :
ALBERTSON, JACKSON TRAUGH,          :
SANTE D'AMBROSIO, KELLIE            :
SOBERICK, JEFFREY EYER, KEN &       :
VERONICA LOCKARD, ERNEST COLE,      :
DINESH MERTA, MICHAEL WHITEMIRE,    :
DEANNA SHUCKERS, FRED KITCHEN,      :
KERRI & TONY TROIANI, JEROME &      :
JUDITH GOLOMB, JEFFERY CAIN,        :
BETTE RYAN, STEVE KINNEY, SCOTT &   :
CHRISTINE HOOK, DAVE & GERA         :
ZEITLER, ANDREW & JESSICA           :
WALTER, PAMELA HOLTER, SUSAN        :
SLUSSER, DAVID R. SZATKOWSKI,       :
PAUL FRICKS, CAROL & ROBERT         :
SEIGFRIED, LAMONT BROWN, AUDREY            :
MALONEY, HAROLD & SAMANTHA                 :
PIASECKI, LENARD BADOLATO, MARK            :
& MARCELLA BENISH, DAVID & SUE             :
BOGART, KEITH & HEATHER                    :
BOTTO,STEVEN BOWER, JENNIFER               :
BURNS, CAROL & ROBERT                      :
CHAMBERS, BOB CLARK, STELLA                :
DIETRICH, LORI DENNIS, LINDA EYER,         :
KEN FERGUSON, RANDY & CANDICE              :
FIOREY, KAREN FULLER, DONALD               :
GOFF, LEWIS GRIFFITHS, NANCY               :
GUARD, JIM HOLLOWAY, HERBERT &             :
JUDY HARMON, AND BEVERLY                   :
HARMON,                                    :
                                           :
                   Petitioners             :
                                           :
                                           :
             v.                            :
                                           :
                                           :
PAUL & SUZANNA M. DAGOSTIN, AND            :
DOUGLAS ZEHNER, AND COUNTRY                :
VIEW FAMILY FARMS, LLC,                    :
                                           :
                   Respondents


                                      ORDER



PER CURIAM

     AND NOW, this 18th day of September, 2018, the Petition for Allowance of Appeal

is DENIED.




                                 [297 MAL 2018] - 2